Citation Nr: 1717142	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disability, to include shingles, to include as a residual of service-connected viral meningitis and recurrent cold sores.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the Army from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for shingles with neurological manifestations, to include as a residual of the Veteran's service-connected viral meningitis and recurrent cold sores.  

A review of the record indicates that the Veteran has also reported diagnoses of various other skin conditions, including tinea corporis.  Accordingly, the Board will broaden the Veteran's claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009) and consider whether the Veteran is entitled to service connection for a skin disability, to include shingles, to include as a residual of service-connected viral meningitis and recurrent cold sores.

In his November 2010 substantive appeal, the Veteran requested a hearing.  He was scheduled for a December 2014 hearing but cancelled it.  Because he has not requested another hearing, his initial hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d) (2016).

This matter was previously before the Board in April 2015, when the Board denied the Veteran's claims of entitlement to service connection for an eye disorder, as well as for shingles with neurological manifestations, to include as a residual of the Veteran's service-connected meningitis and recurrent cold sores.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC).  In February 2017, the Court vacated the Board's decision and remanded the matter to the Board for compliance with the instructions included in its Memorandum Decision.  Accordingly, the claim must again be remanded to the Agency of Original Jurisdiction (AOJ) for further development.

In its February 2017 Memorandum Decision, the Court considered the claim for entitlement to service connection for an eye disorder to be abandoned, as the Veteran raised no arguments with respect to the Board's denial of that claim, and the claim was dismissed.  Consequently, that matter is not before the Board.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


REMAND

Although the Board regrets the delay, further development is required prior to adjudicating the issue of service connection for a skin disability, to include shingles, to include as a residual of service-connected viral meningitis and recurrent cold sores.

In its February 2017 Memorandum Decision, the Court vacated and remanded the Board's April 2015 decision because the Board failed to adequately explain its reasons and bases for determining that the Veteran's November 2009 VA examination was adequate for the purposes of satisfying VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014).  Specifically, the Court questioned the Board's failure to consider service connection for the Veteran's other variously diagnosed skin conditions, the evidence of which is contained in the record.  The Court also questioned the Board's failure to address whether private medical records submitted by the Veteran subsequent to his September 2010 Notice of Disagreement warranted a new VA examination in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the case is REMANDED for the following actions:

1.  Obtain any available updated medical treatment records and associate them with the claims file.

2.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of the claimed skin disability.  The claims file, a copy of the CAVC Memorandum decision, and this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

a. Clarify the exact nature of any skin disability that existed at the time the claim was filed or at any point during the pendency of this appeal.  Attention is specifically called to private treatment records from July 2007, April 2010, and September 2010, as well as the November 2009 VA Examination Report.   

If the Veteran's skin disability is not manifesting at the time of the examination, the examiner is to render a diagnosis or diagnoses based on the Veteran's description of his skin condition, as well as the evidence of record.

b. For any skin disability existing at the time the claim was filed or during the pendency of the appeal, provide an assessment as to whether the disability is etiologically related to military service, to include as a residual of service-connected viral meningitis and recurrent cold sores.

For all diagnosed skin disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's period of active service, to include as a residual of service-connected viral meningitis and recurrent cold sores.

The examiner should provide a complete rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


